OPINION
BURGESS, Justice.
On February 18, 1987, law enforcement officers had a warrant to search 3515 Cor-ley Street, Beaumont, Texas, for controlled substances. The warrant named Michael Thibedeaux as the individual in possession of the controlled substances. The officers began surveillance of the residence when Thibedeaux drove up in a 1985 Chevrolet “Z-28.” Thibedeaux went into the residence and left again. The officers followed and stopped Thibedeaux a few blocks away. As Thibedeaux exited the automobile an officer noticed what he thought to be cocaine on the front floorboard. He then searched the car, finding additional cocaine in the form of “rock.” They returned to 3515 Corley to execute the search warrant. They found some additional cocaine rocks in the home and seized some cash. They also found some cocaine rock in a 1985 Chevrolet pick-up truck parked in *485the back yard. Additional substances, believed to be illegal, were found on Michael Thibedeaux as he was being booked into jail.
The state filed forfeiture actions against the “Z-28,” the pick-up truck and the cash. Joann Persley, Thibedeaux’s sister, filed an answer as the owner of the “Z-28.” Thibedeaux and Windi Akins filed answers as owners of the pick-up truck. Thereafter, the state’s motion to consolidate all the forfeiture actions was granted, and on July 8, 1987, a hearing was held. On August 26, 1987, a judgment was entered forfeiting the “Z-28” to the Beaumont Police Department and the pick-up truck to the Department of Public Safety. The judgment awarded all the seized cash to Thibedeaux, Persley and/or Akins.
On September 29, 1987, motions for new trial were filed on behalf of Persley as owner of the “Z-28” and Akins as owner of the pick-up truck. These motions were untimely, having been filed more than thirty days after the signing of the judgment. TEX.R.CIV.P. 329b. However, instead of filing a motion under TEX.R.CIV.P. 306a(4) which could have extended the time for filing the motions for new trial because of not having received notice of the signing of the judgment, Persley and Akins filed bills of review alleging that notice of the signing of the judgment had only been received on September 28, 1987. Each of these bills of review were filed and docketed under new cause numbers by the district clerk.
It is at this juncture that the procedural aspects of the cases become clouded. Sometime after the filing of the bills of review, they were “redocketed” or assigned the cause number of the consolidated forfeiture suits. While it is true that an action attacking an original judgment by bill of review must be brought in the same court in which judgment was entered, Harrell v. Harrell, 684 S.W.2d 118, 123 (Tex.App.—Corpus Christi, 1984) (on rehearing), rev’d on other grounds, 692 S.W.2d 876 (Tex.1985), docketing the bill under the consolidated forfeiture actions was improper since a bill of review is an independent equitable action brought by a party to a former action seeking to set aside a judgment which is no longer appealable or subject to a motion for new trial. Blenkle v. Blenkle, 674 S.W.2d 501, 503 (Tex.App.—El Paso 1984, no writ).
The trial court then signed an instrument on October 9, 1987, which purported to grant the bills of review and ordered that the motions for new trial should be heard. On November 6, 1987, the court entered an order “granting a new trial” as to the pick-up truck and an order “denying a new trial” as to the “Z-28.” This was improper. A bill of review is not to be treated and acted upon as a motion for new trial. Its function and purpose is to proceed to hearing and determination of the merits of the entire controversy and render a final judgment in the case. Petro-Chemical Transport, Inc. v. Carroll, 514 S.W.2d 240 (Tex.1974); Meadors v. Barnhouse, 568 S.W.2d 204, 205 (Tex.Civ.App.—Waco 1978, writ ref’d n.r.e.).
The trial court, on December 30, 1987, entered an “Amended Judgment” bearing the cause number of the consolidated forfeiture causes of action which states, in pertinent part, “... on this the 30th day of Dec., 1987, came on to be heard the above-entitled and numbered cause ... [T]he Plaintiff, the State of Texas and the Defendants presented evidence to the Court....” The instrument awarded the pick-up truck to Akins, forfeited the “Z-28” to the Beaumont Police Department and returned the cash to Thibedeaux, Persley and/or Akins. The state has appealed the award of the pick-up truck to Akins and Persley has appealed the forfeiture of the “Z-28.”
The state’s position regarding the pick-up truck is the trial court had no jurisdiction to enter the “amended judgment.” Its argument is not clear. It states, “The trial court granted the Bill of Review and ordered that the Motion for New Trial should be heard, but signed an Amended Judgment after its jurisdiction expired.” Apparently the state’s position is that while the bills of review had been granted setting aside the judgment of August 26, 1987, no *486hearing has been conducted on the merits of the forfeitures and, thus, the instrument of December 30 is not the rendition of a final judgment under the bills of review, but an untimely amendment of the August 26 judgment. This writer previously took a technical position in reviewing judgments in Whorton v. Point Lookout West, Inc., 736 S.W.2d 201 (Tex.App.—Beaumont 1986), rev’d, 742 S.W.2d 277 (Tex.1987), aff'g, 750 S.W.2d 309 (Tex.App.—Beaumont 1988, writ denied). Our supreme court in reviewing that decision stated:
A judgment should be construed as a whole toward the end of harmonizing and giving effect to all the court has written. Constance v. Constance, 544 S.W.2d 659, 660 (Tex.1976). The entire content of the written instrument and the record should be considered. Lone Star Cement Corp. v. Fair, 467 S.W.2d 402, 405 (Tex.1971).
742 S.W.2d at 278.
In reviewing the instruments under this standard, we hold the instrument of December 30, 1987, was the rendition of a final judgment under the bills of review. The instrument reflects a hearing was held. There is nothing before us to indicate otherwise. The state’s point of error is overruled. The judgment, as to the pick-up truck, is affirmed.
While Persley’s point of error is titled insufficiency of the evidence, she argues there is “no evidence” to show that she knew or consented to the vehicle being used in connection with possessing a controlled substance. Since no motion for new trial was filed, we will treat the point of error as a “no evidence” point. See TEX. R.CIV.P. 32m-
Persley advances arguments based upon the evidentiary hearing held in July 1988. No statement of facts from the hearing of December 30 has been filed with this court. Having previously held the December 30 instrument is the rendition of a final judgment under the bills of review, any sufficiency allegations would have to attack the state of the evidence from the December 30 hearing. Since Persley has not furnished any statement of facts from that hearing, there is nothing to review. Persley’s point of error is overruled. The judgment is affirmed.
AFFIRMED.